NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for use in measuring a parameter having, inter alia:  … wherein the parameter is detected when the handle is grasped and force is applied to demount the tire from the wheel, wherein the handle is hand held such that the apparatus is hand held (claim 1); …wherein the handle, the sensor, and the output member are part of an electronic torque wrench, and further comprising an adapter that attaches the pry end to the electronic torque wrench, wherein the output member visually displays a peak hold detected by the sensor (claim 16); or, …wherein the sensor is an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/